/DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
2.	Acknowledgment is made of Applicant's Foreign Application: CHINA 201911250848.9 filed 12/09/2019.
3.	Receipt of Applicant’s Amendment filed 11/05/2021 is acknowledged.  Claims 1, 3-11, 13-22 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/05/2021 is compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8.	Claims 1-2, 5-6, 8-11, 15-16 and 18-22 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Burrell et al. (Patent No. US 10,515,005 B1; hereinafter referred to as Burrell), in view of Majumdar et al. (Pub. No. US 2019/0042233 A1; hereinafter referred to as Majumdar). 

As per claim 1, Burrell discloses a method for managing a development job in a development environment, the method comprising: 
determining a job template for a development job to be performed in the development environment (See column 2, line 65 – template), ; obtaining configuration information associated with the development job, the configuration information defining a preference of a user of the development environment for a configuration parameter of executing the development job (See column 3, line 5 – build configuration); generating a development job instance based on the job template and the configuration parameter defined in the configuration information (See column 3, line 18 – generates job/tasks/build steps), ; and executing the development job instance on a code set from the user to build an image for executing an application program (See column 3, line 48 – image build execution).
Although Burrell discloses the management of a development job, in which values are updated based on configuration; Burrell does not explicitly states - the job template containing a build operation command and a variable for a build operation of the development job; the configuration parameter being associated with the variable; the development job instance being generated to include (1) the build operation command from the job template and (2) a value of the variable according to the configuration parameter from the configuration information.
Majumdar discloses management of project development, in which templates are utilized for job development, with the inclusion of configuration, project, component, target, test… information is included based on variables - the job template containing a build operation command and a variable for a build operation of the development job (See Majumdar’s Figs. 18-19 and paragraph [0058] – variables); the configuration parameter being associated with the variable; the development job instance being generated to include (1) the build operation command from the job template and (2) a value of the variable according to the configuration parameter from the configuration information (See Majumdar’s Fig. 1 – includes all build operations and templates).
Burrell and Majumdar are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Burrell’s continuous integration system, which provides configuration parameters to build and test during a development project; and combine it with Majumdar’s project management and development, which includes configuration data based on variables; thus, provides flexible building/testing models for different users as the system, configured to adapt execution instances, minimizing computational costs and execution time, while maximizing parallelism, enhancing base implementations of applications and maintaining build configurations in an easy and timely efficient manner (See Burrell’s abstract and Majumdar’s Fig. 1).

Claim 2 (Cancelled).

As per claim 5, Burrell and Majumdar disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the configuration parameter comprises a build type, and the build type comprises at least one of: a debug type and a retail type (See Burrell’s column 2, line 33 – test types).

As per claim 6, Burrell and Majumdar disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the configuration parameter comprises a test type, and the test type comprises at least one of: a unit test and a sanity test (See Burrell’s column 2, line 33 – test types).

As per claim 8, Burrell and Majumdar disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the configuration information comprises a group of default configuration parameters (See Burrell’s column 7, line 10 – default configuration), and generating the development job instance comprises: receiving a generation request for generating the development job instance; and using the group of default configuration parameters to generate the development job instance according to the generation request (See Burrell’s column 7, line 11 – utilizes default configuration for build).

As per claim 9, Burrell and Majumdar disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the configuration information comprises a group of custom configuration parameters, and generating the development job instance comprises: receiving a generation request for generating the development job instance; and in accordance with determining that the generation request comprises an identifier specifying a group of configuration parameters, using a group of custom configuration parameters that correspond to the identifier to generate the development job instance (See Burrell’s column 3, lines 32-65 and column 4, lines 1-15 – generates job instance and utilizes specified group of configurations; also the platforms that permits said type of task generation).

As per claim 10, Burrell and Majumdar disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising: receiving a call request for calling the development job instance; determining, from the call request, a keyword for updating the configuration parameter; and updating the configuration parameter based on information associated with the keyword in the call request (See Burrell’s Table A; also column 9, lines 19-55 – callback from request and updates configuration).

Claims 11, 15-16 and 18-19 are essentially the same as claims 1, 5-6, 8-10 except that they are set forth the claimed invention as an electronic device, and they are rejected with the same reasoning as applied hereinabove.

Claim 12 (Cancelled).

Claim 20 is essentially the same as claim 1 except that it is set forth the claimed invention as a computer program product, and it is rejected with the same reasoning as applied hereinabove.

As per claim 21, Burrell and Majumdar disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein: the job template further contains a test operation command and a second variable for a test operation of the development job (See Majumdar’s paragraph [0069] – test operation); the configuration information further defines the preference of the user of the development environment for a second configuration parameter of executing the development job, the second configuration parameter being associated with the second variable – (See Majumdar’s paragraph [0080] - multiple variables for all needed components/configurations ; and the development job instance is generated to further include (3) the test operation command from the job template, and (3) a second value of the second variable according to second configuration parameter from the configuration information (See Majumdar’s Fig. 1).

As per claim 22, Burrell and Majumdar disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the job template further a configuration injection function referring to the configuration information, and wherein obtaining the configuration information includes executing the injection function of the job template to inject the configuration information into the development job instance (See Majumdar’s paragraphs [0091] and [0135] – injecting code).

9.	Claims 3-4 and 13-14 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Burrell et al. (Patent No. US 10,515,005 B1; hereinafter referred to as Burrell), in view of Majumdar et al. (Pub. No. US 2019/0042233 A1; hereinafter referred to as Majumdar), and in further view of Moorthi et al. (Pub. No. US 2018/0196731 A1; hereinafter referred to as Moorthi). 

As per claim 3, Burrell and Majumdar disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein obtaining the configuration information associated with the development job (See rejection above). 
	Although Burrell discloses collaborating with the use of libraries (See column 18, line 2); Burrell nor Majumdar explicitly state - determining a link library on which the code set depends; and setting a configuration parameter in the configuration information based on an identifier of the link library.
	Moorthi discloses constructing a build and test environment of software development projects, in which link library is provided for dependency checks - determining a link library on which the code set depends; and setting a configuration parameter in the configuration information based on an identifier of the link library (See paragraph [0310] – link library with code set depends).
Burrell, Majumdar and Moorthi are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Burrell’s continuous integration system, which provides configuration parameters to build and test images; and combine it with Majumdar’s project management and development, which includes configuration data based on variables; and further combine it with Moorthi’s continuous integration for software builds, which provide revisions that include dependencies via library link; thus, provides flexible building/testing models for different users as the system is configured to adapt execution instances, minimizing computational costs and execution time, while maximizing parallelism and maintain build configurations in an easy and time efficient manner, with memory usage saving (See Burrell’s abstract,  Majumdar’s Fig. 1 and Moorthi’s abstract).

As per claim 4, Burrell, Majumdar and Moorthi disclose the method of claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein determining the link library on which the code set depends comprises: determining the link library according to a product category to which the code set belongs (See Moorthi’s paragraph [0311] – based on product category).

Claims 13-14 are essentially the same as claims 3-4 except that they are set forth the claimed invention as an electronic device, and they are rejected with the same reasoning as applied hereinabove.

10.	Claims 7 and 17 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Burrell et al. (Patent No. US 10,515,005 B1; hereinafter referred to as Burrell), in view of Majumdar et al. (Pub. No. US 2019/0042233 A1; hereinafter referred to as Majumdar), and in further view of Wenda et al. (Pub. No. US 2014/0289697 A1; hereinafter referred to as Wenda). 

As per claim 7, Burrell and Majumdar disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the configuration parameter comprises at least one of: sign configuration for specifying whether official signing needs to be performed on a built image (See column 3, line 15 – sign configuration).
However, Burrell nor Majumdar explicitly states - scan configuration for specifying whether a virus scan needs to be performed on a built image; and notification configuration for specifying a recipient that receives a build report of the image.
Wenda discloses a software development system, in which virus scan and reporting is included - scan configuration for specifying whether a virus scan needs to be performed on a built image (See Wenda’s paragraph [0052] – scan for virus); and notification configuration for specifying a recipient that receives a build report of the image (See Wenda’s Fig. 10).
Burrell, Majumdar and Wenda are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Burrell’s continuous integration system, which provides configuration parameters to build and test images; and combine it with Majumdar’s project management and development, which includes configuration data based on variables; and further combine it with Wenda’s software development environment, which includes virus check when working with multiple users during the build; thus, programming of computer images is achieved effectively by different programmers, while providing a platform for said programmers and/or administrators and easily determine quality of the programs while creating uniformity in images across different programmers (See Burrell’s abstract, Majumdar’s Fig. 1 and Wenda’s abstract).

Claim 17 is essentially the same as claim 7 except that it is set forth the claimed invention as an electronic device, and it is rejected with the same reasoning as applied hereinabove.
		
Response to Arguments
11. 	Applicant's arguments have been considered but are moot in view of new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones.  See above rejections under 35 USC § 103 for response to arguments. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a).Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        01/28/2022.